MORRISON, Presiding Judge.
This is an appeal from an order of the Criminal District Court No. 3 of Dallas County remanding relator to the custody of the sheriff of said county for delivery to an agent of the State of Colorado.
The appeal from a prior extradition proceeding against relator growing out of the same offense is reported as Ex parte Cooper, Tex.Cr.App., 295 S.W.2d 906. In that case, we reversed the judgment of the trial court because no proof was offered that the laws of Colorado authorized a prosecution for felony upon an information and because the affidavit was based upon information and belief.
A new demand was made, a new warrant issued, and another hearing held. The respondent introduced into evidence the pertinent laws of the State of Colorado in accordance with the terms of Article 3718, .Vernon’s Ann.Civ.St.
The judgment is affirmed.